Case 4:20-cv-00464-GKF-CDL Document 16 Filed in USDC ND/OK on 12/01/20 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

  Kamla Yocum,                                         )
                                                       )
            Plaintiff,                                 )
                                                       )
  v.                                                   )      Case No. 20-cv-00464-GKD-CDL
                                                       )
  Michael Swindle et al,                               )
                                                       )
            Defendant.                                 )
                                                       )

                              SETTLEMENT CONFERENCE ORDER


            READ CAREFULLY: This Order has been revised in light of COVID-19.

            Until further notice from the Court, Parties and lawyers will not be ORDERED to
  physically attend a Settlement Conference either at the Court or elsewhere. However,
  Parties must participate in a scheduled Settlement Conference by video or telephonic
  conference as directed by the Settlement Judge and/or agreed to by the Parties. (If some or
  all of the Participants agree to physically appear for a Settlement Conference and the
  settlement judge also agrees, then a personal conference may be held.)

            This case is scheduled for Settlement Conference before Adjunct Settlement Judge R.
  Scott Savage on May 17, 2021, at 9:30 a.m. Because of the COVID pandemic and other
  developments, the Court has limited resources; thus, the Participants must be prepared to
  negotiate within any time limit set by the Court. Counsel will be advised how to access the
  video or telephonic conference. Counsel is responsible for conveying this information to his/her
  client.
            The Conference is governed by the following directives. This case has been assigned for
  a settlement conference through the Court-sponsored Alternative Dispute Resolution (ADR)
  program. Specific requirements imposed by this Court are set forth in its Local Rules. See
  LCvR16.2.       Counsel must familiarize themselves with the Local Rule and this Settlement
  Conference Order. More information on the Court’s ADR program is contained in an excellent
  law journal article, Cheryl L. Baber, “Alternative Dispute Resolution in the United States District
Case 4:20-cv-00464-GKF-CDL Document 16 Filed in USDC ND/OK on 12/01/20 Page 2 of 6




  Court for the Northern District of Oklahoma,” 36 Tulsa L.J. 819 [Summer 2001]. A link to the
  article is available on the Court’s web site: http://www.oknd.uscourts.gov
         Your settlement conference will be held before either a United States Magistrate Judge or
  one of the Court’s Adjunct Settlement Judges. LCvR16.2(c). All Parties and lead Counsel are
  ORDERED TO PARTICIPATE in a Settlement Conference, on the date and time set forth
  above. The following are obligations of the Parties and Counsel and the Court’s expectations
  with regard to the conference. These obligations are mandatory. Failure to comply with this
  Settlement Conference Order may result in an award of sanctions against the non-compliant
  Party/Counsel.
         All civil cases set on a trial docket in this District are scheduled for settlement
  conference. The vast majority of civil cases settle before trial. Therefore, Parties and Counsel
  need to prepare for settlement conference as seriously as they prepare for trial. Parties are
  required to advise the Court should the case settle or is otherwise disposed of before the
  scheduled settlement conference.
                                                  I
                              PRE-CONFERENCE OBLIGATIONS
         Counsel are directed to discuss the settlement conference, the requirement of full
  settlement authority and parameters of settlement with their clients and insurance representatives
  before the conference. Counsel should discuss settlement with their clients and with each other
  so that all settlement issues have been identified and the elements of a settlement have been
  explored well in advance of the conference.
         A.        Obligations of Each Participant
         Prior to the Settlement Conference, each side must provide a written Settlement
  Conference Statement outlining the party’s position on settlement of the case. These statements
  shall be no more than five (5) pages in length and are not to be filed. All communications
  related to the Settlement Conference Statements and the Conference itself are strictly
  confidential. The Statements should be submitted directly to the judge(s) indicated below :

  United States Magistrate Judge Christine D. Little
  333 W 4th Street, U.S. Courthouse
  Tulsa, OK 74103
  adr_oknd.uscourts.gov
                                                  2
Case 4:20-cv-00464-GKF-CDL Document 16 Filed in USDC ND/OK on 12/01/20 Page 3 of 6




  Adjunct Settlement Judge R. Scott Savage
  Moyers Martin
  401 South Boston, Suite 1100
  Tulsa, OK 74103
  918-582-5281 (W)
  ssavage@moyersmartin.com

  ***PLEASE E-MAIL YOUR STATEMENTS***

         In the Settlement Conference Statement each side should outline its view of the material
  legal and factual issues that it believes will determine the outcome of the case; however, the
  purposes of the Settlement Conference are not served when counsel makes statements of the type
  generally expected during closing argument.
         PLAINTIFF: On or before May 3, 2021, the Plaintiff must provide to all opposing
  counsel, the Settlement Judge and Magistrate Judge Little a Settlement Conference Statement
  outlining his/her view of the material legal and factual issues in the case. This Statement must
  also include the following:
            The name and role of each person expected to be available for the conference;
            The name and title of the person expected to be available with settlement authority1
            A summary of claims;
            An itemization of damages;
            A discussion of liability and damages; and
            The Plaintiff’s settlement demand and explanation.
         DEFENDANT: On or before May 10, 2021, the Defendant must provide to all opposing
  counsel, the Settlement Judge and Magistrate Judge Little a Settlement Conference Statement
  outlining his/her views of the material legal and factual issues in the case. The Statement must
  also include the following:
            The name and role of each person expected to participate in the conference;
            The name and title of the person expected to participate with settlement authority2;
            A summary of defenses;
            Discussion of liability and damages; and

  1      The Court expects that either the named person, or, in the event of unforeseen events, a
         different person of equivalent organization rank will be available.
  2      See note 1, supra.
                                                  3
Case 4:20-cv-00464-GKF-CDL Document 16 Filed in USDC ND/OK on 12/01/20 Page 4 of 6




            The Defendant’s settlement offer and explanation.
         B. Participation of Parties Required
         Unless excused by the Settlement Judge, all Parties must fully participate in the
  settlement conference. The lead Counsel who will try the case must also participate in the
  conference along with any individual who has authority to settle the case. The purpose of this
  requirement is to have a person available for each party who can, in his or her discretion, settle
  the case during the conference without consulting a superior. This requires the following:
         a) Corporation or other such entity. A corporation must be represented by a person
             (other than outside counsel) who is authorized to settle, can exercise independent
             negotiation and settlement judgment, and knows the facts of the case.
         b) Government entity. A governmental unit or agency must be represented by a person
             who has, to the greatest extent feasible, authority to settle, and who knows the facts of
             the case, the governmental unit’s positions, and the procedures and policies under
             which the governmental unit decides whether or not to accept a proposed settlement.
             In addition, the person participating in the conference on behalf of the government
             must, prior to the conference, ascertain the ultimate decision-maker in the agency and
             ensure that that person is fully versed on the issues in the case. If the action is
             brought by the government on behalf of one or more individuals, at least one such
             individual must also participate.
         If the person participating in the settlement conference does not have settlement authority
  this must be made clear to all parties and the settlement judge before the settlement conference
  with an explanation why the person appearing lacks full authority and why the settlement
  conference should still go forward.
         If Board approval is required to authorize settlement, participation of the entire Board is
  requested. The participation of at least one sitting Board member (preferably the Chairman) is
  absolutely required.
  C.     Insurance Representative’s Participation Required
         An insured party shall participate with a representative of the insurer who is authorized to
  negotiate and to settle the matter within policy limits. Counsel of record will be responsible for
  timely advising any involved non-party insurance company of the requirements of this Order.

                                                   4
Case 4:20-cv-00464-GKF-CDL Document 16 Filed in USDC ND/OK on 12/01/20 Page 5 of 6




                                                   II
                             PROCEDURE AT THE CONFERENCE
          Generally, the Settlement Conference will follow a typical mediation format. Each side
  will be given an opportunity to explain its view of the case. This will be followed by joint
  discussion and private caucuses. Among the issues the Parties should be prepared to discuss are
  their objective(s) in the litigation; any issues outside the lawsuit that need to be resolved; the
  strengths and weaknesses of the case; agreements and disagreements as to facts and law;
  impediments to settlement; available remedies; and any creative possibilities that might settle the
  case.
          The written settlement conference statements and oral statements made during the
  settlement conference may not be used for any purpose outside of the settlement conference or a
  proceeding to enforce a settlement agreement reached at the conference. Therefore, parties are
  encouraged to speak openly and frankly about the issues in the case.
          For many clients this will be their first experience with a Settlement Conference;
  therefore, counsel shall provide the client or insurance representative with a copy of this Order
  and the Court’s ADR brochure (available at the Court’s web site) and discuss the Party’s
  obligations before the conference.       The Court expects that both the lawyers and party
  representatives will be fully prepared to participate meaningfully in the process.
                                                  III
                                              SETTING
          Continuances Discouraged: Settlement Conferences require the reservation of large
  blocks of time and scheduling adjustments by the Court and Settlement Judge.                   The
  administrative burden of rescheduling a conference is significant; thus, applications for the
  continuance of a settlement conference are generally discouraged. If it becomes apparent that
  the conference as scheduled will likely be a waste of time, the attorneys must immediately
  notify Magistrate Judge Christine D. Little or the assigned Adjunct Settlement Judge so that
  appropriate action can be taken. This should be done well before the scheduled conference.
          An application to reschedule a conference for the convenience of any party will
  ordinarily not be entertained unless the application is submitted to the Settlement Judge in
  writing as least seven (7) days prior to the conference. Any such application must contain both a

                                                   5
Case 4:20-cv-00464-GKF-CDL Document 16 Filed in USDC ND/OK on 12/01/20 Page 6 of 6




  statement setting forth good cause for a continuance and a recitation of whether or not the
  continuance is opposed by any other party.
         NOTE: Parties and counsel are reminded that settlement conferences are scheduled
  separately from the trial judge’s trial deadlines. Thus, if the trial schedule is amended, the
  settlement conference schedule is not automatically amended.             Requests to revise the
  settlement conference schedule must be made separately from a request to amend the trial
  judge’s Scheduling Order.
                                                 IV
                         STRIKING A SETTLEMENT CONFERENCE
         All civil cases filed in this District are expected to go through the settlement process. If
  the parties believe that exceptional circumstances exist making a settlement conference
  inappropriate, they should file an Application advising the assigned trial judge of these
  circumstances and requesting that the conference be stricken. This must be done well before the
  scheduled conference and the circumstances justifying such action must be truly exceptional.
                                                  V
                          NOTIFICATION OF PRIOR SETTLEMENT
         In the event a settlement between the parties is reached before the Settlement Conference
  date, Parties are to notify the Settlement Judge immediately.
                                                 VI
                          CONSEQUENCES OF NON-COMPLIANCE
                 This is a Court Order. Upon certification by the Settlement Judge or Adjunct
  Settlement Judge of circumstances showing non-compliance with this Order the trial judge or the
  assigned Magistrate Judge may take any corrective action permitted by law. Such action may
  include contempt proceedings and/or assessment of costs, expenses and attorney fees, together
  with any additional measures deemed by the Court to be appropriate under the circumstances.
         IT IS SO ORDERED this 1st day of December, 2020.




                                                  6
